Citation Nr: 1531135	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  00-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of injuries of the right upper extremity.

[The issues of entitlement to earlier effective dates for the grant of entitlement to non-service-connected pension and to special monthly pension based on the need for aid and attendance are the subject of a separate decision issued simultaneously with this decision under a separate docket number.]


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1961 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case resides with the RO in Pittsburgh, Pennsylvania.

In April 2009, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  In March 2010, the Board remanded the case to the Pittsburgh RO for further development.  Unfortunately, for the reasons discussed below, a remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development actions requested in the Board's June 2012 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the June 2012 remand, the Board directed that the RO afford the Veteran a VA examination in accordance with its previous remand directives from March 2010.  Specifically, in a March 2010 remand the Board sought an opinion that discussed the following conflicting medical evidence of record: a May 2001 private treatment record finding that the Veteran's in-service injury in 1963 was the likely cause of his current right upper extremity disorder; a December 2004 VA examination report finding that it was not likely that the Veteran's multiple upper extremity symptoms were related to his three ill-defined reports of in-service injuries; and a November 2008 VA examination report finding that the Veteran's right upper extremity pain in the shoulder, elbow, wrist, and hand was more likely due to his cervical spinal stenosis and less likely than not related to his in-service traumatic incidents sustained during his period of service.  The March 2010 remand also directed that the examiner discuss the Veteran's pre- and post-service recreational and occupational histories.  

Although the Veteran was afforded a VA examination in May 2010, the examiner did not discuss the pre-and post-service recreational and occupational histories or address the conflicting evidence of record, as required.  Thus, the Board remanded the claim in June 2012.

Following the June 2012 remand, the RO attempted to schedule the Veteran for a VA examination in Ohio, but his state of residence changed frequently, preventing an examination from being performed.  In a November 2013 letter mailed to the Veteran's last known address, the Las Vegas RO informed him that they were attempting to schedule him for another examination, and that if he did not appear for it a decision would be made based on the evidence of record.  A December 2013 letter from the Veteran's representative informed the RO that the Veteran now resided in Thailand, and requested that an examination be performed there.  

In January 2014, the Las Vegas RO issued a Supplemental Statement of the Case (SSOC) based on the evidence of record and denied the Veteran's claim.  In a February 2014 letter, the Veteran's representative requested a 60 day extension so the Veteran could obtain a medical opinion, and also requested that jurisdiction of the claim be transferred to the Pittsburgh RO, as it handled foreign cases.  

Subsequently, the Pittsburgh RO sent the Veteran a letter in April 2014 that included instructions on coordinating with the American embassy or consulate in Thailand to arrange a physical examination.  A September 2014 Deferred Rating Decision indicated that an in-house opinion would be needed as the Thailand-based examiner would not have access to the Veteran's claims file.  Although an examination was conducted in May 2014, the report from it was not added to the record until June 2015.  Further review of the record does not indicate that the requested opinion was obtained, nor were the Veteran and his representative provided an SSOC.  

Having reviewed the results of the May 2014 examination report, the Board notes that the examiner did not obtain "comprehensive" pre-and post-service recreational and occupational histories, as requested in the Board's previous remands.  Given this oversight, the Board concludes another examination must be provided.

The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2014).  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the nature and etiology of all right upper extremity disorders present during the period of this claim.  Any indicated tests and studies should be performed, and comprehensive pre- and post-service recreational and occupational histories should be obtained.  The claims file should be reviewed by the examiner, and a notation that this was accomplished should be included in the examination report.

Based on a review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to the following:

a)  Identify any right upper extremity disorder present during the period on appeal.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed disorder is due to injury sustained in service, or is otherwise etiologically related to service.

The examiner should address and expressly discuss the conflicting medical evidence of record, to include:

a)  The May 2001 private treatment record, finding that the Veteran's 1963 in-service injury was the likely cause of the current right upper extremity disorder.

b)  The December 2004 VA examination report, finding that it was not likely that the Veteran's multiple upper extremity symptoms were related to his three ill-defined reports of [in-service] injury, and

c)  The November 2008 VA examination report, finding that the Veteran's right upper extremity pain in the shoulder, elbow, wrist, and hand were more likely due to his cervical spinal stenosis and less likely than not related to his in-service traumatic incidents.

A rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  In the event that the Veteran does not attend the scheduled examination, VA must document in the claims file all attempts to schedule the Veteran for the examination, including that notice scheduling the examination was sent to his last known address and whether any notice was returned as undeliverable.  VA must also still obtain the above requested medical opinions.

3  Conduct any other development deemed warranted, then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


